Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is responsive to the Request for Continued Examination (RCE) filed on 24 June 2020 and the Amendments filed on 22 May 2020.  As directed by the Amendments, claims 1, 5, 8-10, 17, 18, and 21 have been amended.  Claims 1-6, 8-10, 17-23, and 26 are pending in the Application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 May 2020 has been entered.
 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 June 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objections to the Claims
In view of the Amendments to claims 1, 5, 9, and 24, the previous objections to those claims are withdrawn.

Rejection under 35 U.S.C. § 112(a)
In view of the Amendment to claim 9, the previous rejection of claim 9 under 35 U.S.C. § 112(a) has been withdrawn.

Rejections under 35 U.S.C. § 112(d)
In view of the Amendments to claims 9 and 10, the previous rejections of claims 9 and 10 under 35 U.S.C. § 112(d) are withdrawn.

Response to Arguments
The Arguments presented on pages 8-17 of the Remarks filed on 22 May 2020 have been fully considered by the Examiner.  As these arguments are based either directly or indirectly upon newly-amended claim limitations, they are moot in view of the new grounds for rejection presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4, 6, 8, 17-18, 21 and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over Chai, Xiaoyong, and Qiang Yang, "Multiple-goal recognition from low-level signals," Proceedings of the National Conference on Artificial Intelligence. Vol. 20. No. 1, AAAI Press; 2005 (hereinafter “Chai”) in view of Ramirez, M., and Geffner, H. 2010, “Probabilistic Plan Recognition Using Off-The-Shelf Classical Planners,” Proceedings of the 24th National Conference on Artificial Intelligence (AAAI) (2010), as cited by the Applicant in ¶ [0004] of the instant specification, hereinafter “Ramirez.” (previously cited)

Regarding claim 1, Chai discloses: […] transforms a goal recognition problem into an artificial intelligence planning problem, (Chai, pg. 5, Col. 1, “Two-
wherein the goal recognition problem is associated with non-mutually exclusive possible goals of an agent, (Chai, pg. 3, Fig. 1 showing sequential, concurrent, and interleaving multiple goals; Chai, pg. 4, Col. 1, ¶ 2, “The main contribution of this paper is that we identify and solve all four types of multiple-goal recognition problem from low-level signals received from sensors in a wireless environment. A novel method is proposed for inferring a user's multiple goals within a single observed trace.”)
a model of a domain, and a set of observations associated with the domain (Chai, pg. 3, Col. 2, ¶ 1 “For illustration, suppose that actions are directly observable. Let G = {G0, G1, G2, … Gm}, A = {A1, A2, A3, … An} denote the sets of goal and actions in modeling a user’s behavior [corresponds to claimed ‘actions’] in an environment 
identifies, by the system, unrecognized possible goals for the agent, (Chai, pg. 3, Col. 2, ¶ 1 “Let G = {G0, G1, G2, … Gm}, A = {A1, A2, A3, … An} denote the sets of goals and actions in modeling a user's behavior in an environment. Gk [an element of] G denotes a possible goal (intention) of a user. In particular, G0 is a goal which we specify to account for default behavior. By default, we mean the following two situations: (1) the user takes actions at will in the environment and thus his behavior is random; (2) the user takes actions in service of some other goals that are not modeled, either because these goals are unknown or because they are not of interest.”) [In addition to the specified possible goals G1 ~ Gm, the system also uses default goal G0 to account for random agent actions as well as non-modeled goals that are either unknown or not of interest])
determines that the agent is pursuing multiple goals of the possible goals (Chai, Fig. 1 showing multiple-goal scenarios including sequential, concurrent, and interleaving goals; Chai, pg. 4, Col. 1, ¶ 2, “The main contribution of this paper is that 
determines a set of plans for respective ones of the recognized possible goals, (Chai, pg. 5, Col. 1, “Two-level Architecture in Behavior Modeling”, “On the upper level is a set of goal models that are created and terminated dynamically. Each model is a finite state machine that corresponds to one of a user's goal. We model a user's behavior as transitions in these finite state machines rather than as competitions among them. Taking the action sequence as input, each model reports whether a goal is present or not.”) [Each model corresponds to a claimed “plan” for a goal and enables the system to determine, based on the observed actions, whether the goal is being pursued.]
using an artificial intelligence planner on the artificial intelligence planning problem, (Chai, pg. 5, Col. 1, “Two-level architecture in Behavior Modeling”, “It consists of two levels. The lower level starts from the sensor layer to the action layer. A dynamic Bayesian network (Murphy 2002) is applied to estimate a user's actions from traces of signal-strength measurements. An estimated action sequence is then passed from the 
based on the set of plans for the respective ones of the recognized possible goals, determines a probability for the respective ones of the recognized possible goals, (Chai, pg. 5, Col. 1, “Goal Recognition with a Dynamic Model Set”, “We call G0 a default goal and others (G1 ~ Gm) special goals. Correspondingly, M0 is a default-goal model and others (M1 ~ Mm) are special-goal models. Intuitively, we allow a default model to capture all background behavior of the user and keep this model running along the user trace. When the model of a goal Gk (k not equal to 0) has a higher likelihood score [corresponds to claimed ‘probability’ for the goal] than its corresponding default model, we can infer that this goal is currently being pursued.”)
and based on the probability for the respective ones of the possible goals and the unrecognized possible goals, selects the multiple goals pursued by the agent. (Ibid., [The likelihood score of the model for each possible goal is compared to the likelihood score of the default model (which corresponds to random agent actions, an unknown goal, or an uninteresting goal as described above).  If the likelihood score for a possible goal is higher than the likelihood score for the default goal, then it is determined that the agent is pursuing that goal.])

A system, comprising: a memory; and a processor, operably coupled to the memory, wherein the processor:
Ramirez teaches A system, comprising: a memory; and a processor, operably coupled to the memory, wherein the processor: (Ramirez, pg. 1124, col. 2, ¶ 1, “The experiments were conducted on a dual-processor Xeon ’Woodcrest’ running at 2.33 GHz and 8 Gb of RAM.”)
Ramirez is analogous art, as it is in the field of goal recognition.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the processor and memory of Ramirez to implement the method of Chai, as the processor and memory of Ramirez are operable to implement the goal recognition algorithm of Chai given on Chai, pg. 2 “Complete Multi-Goal Recognition Algorithm” and the device driver and API (Application Program Interface) recited at Chai, pg. 7, Col. 1, ¶ 1 “We collected 850 single-goal traces using the device driver and API we have developed.”

Claim 21 recites similar limitations as claim 1, and is rejected under the same rationale as applied to claim 1 above.

Regarding claim 4, the combination of references as applied to claim 1 above teaches [t]he system of claim 1.  Further, Chai discloses wherein the processor also obtains the set of observations from one or more sensors.  (Chai, pg. 4, Col. 1, ¶ 2 “In this paper, we propose a novel algorithm to handle this situation, by inferring a user's multiple high-level goals from low-level sensory data.”; Chai, pg. 5, Fig. 3 [showing 

Regarding claim 6, the combination of references as applied to claim 1 above teaches [t]he system of claim 1.  Further, Chai discloses wherein the processor also: obtains the set of observations from one or more data sources; (Chai, pg. 5, Col. 1, “Two-level Architecture in Behavior Modeling”, ¶ 1, “The architecture, similar to that used in (Yin, Chai, & Yang 2004), is shown in Figure 3. It consists of two levels. The lower level starts from the sensor layer to the action layer. A dynamic Bayesian network (Murphy 2002) is applied to estimate a user's actions from traces of signal-strength measurements.) [Signal strengths in a wireless environment are taken as observations] determines that one or more observations are action conditions; (Ibid., [the Bayesian network estimates a user’s actions from observed traces of signal-strength measurements]) 
Further, Ramirez teaches and translates the one or more observations that are action conditions into fluents. (Ramirez, pg. 1123, Col. 1 “Handling the Observations”, ¶ 2 “a fluent pa is made true by an action sequence π if and only if π satisfies the sequence O up to element a”)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the fluents of Ramirez into the goal recognition of Chai, the benefit being that the use of fluents allows the system to describe conditions in the environment that are true at a given time, as cited by Ramirez at pg. 1122, Col.1, last full paragraph “A problem P defines a state model whose states 

Claim 23 recites similar limitations as claim 6, and is rejected under the same rationale as applied to claim 6 above. 

Regarding claim 8, the combination of references as applied to claim 1 above discloses [t]he system of claim 1.  Further, Chai discloses wherein the processor also: determines a future time horizon for identifying additional possible goals for the agent. (Chai, pg. 6, Col. 2, ¶ 2 “To recognize goal abandonment, we adopt a timeout threshold Nm (Line 13). Nm specifies the maximum number of actions that a goal model is allowed to skip in state Sp [a suspended state].  Nm can be given by domain knowledge. This threshold is used under the assumption that a user will not delay for more than a certain number of actions to achieve a goal. If Nms (Mkto) > Nm, the user is assumed to have abandoned Gk which starts at t0 and the model can be thus removed from M.” [If a goal is suspended, the system sets a horizon of Nm future actions.  If no actions are received within that horizon that further the suspended goal, the goal is considered to be abandoned and the corresponding model is removed from the set M of active goals.])

Regarding claim 17, Chai discloses [a] computer program product for recognizing goals, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processer to: obtain a model of a domain; (Chai, pg. 3, Col. 2, ¶ 1 “For illustration, suppose that actions are directly observable. Let G = {G0, G1, G2, … Gm}, A = {A1, A2, A3, … An} denote the sets of goal and actions in modeling a user’s behavior [corresponds to claimed ‘actions’] in an environment [corresponds to claimed ‘domain’]”; Chai, pg. 4, Fig. 2 showing an office area in a wireless environment; Chai, pg. 7, Col. 1, “A Recognition Example”, “In the area shown in Figure 2, a professor started from his office and walked through hallways (HW1, HW3 and HW4) to get some printed material from the printer in Room2. Then, he turned back (HW4) and exited the office area through Entrance2 (through HW6 and HW7). The whole action trace is <Walk-in-HW1, Walk-in-HW3, Walk-in-HW4, Print, Walk-in-HW4, Walk-in-HW6, Walk-in-HW7> and this single trace contains two goals, G1=“Print-in-Room2” and G2=“Exit-through-Entrance2”. [Describing a series of observed actions by an agent in a domain which serve to further two different goals])
Obtain possible goals of an agent operating in the domain, (Ibid.,”Let G = {G0, G1, G2, … Gm}, A = {A1, A2, A3, … An} denote the sets of goal and actions in modeling a user’s behavior”
 wherein the possible goals comprise a set of multiple non-mutually exclusive goals; (Chai, pg. 3, Fig. 1 showing sequential, concurrent, and interleaving non-mutually exclusive multiple goals; Chai, pg. 4, Col. 1, ¶ 2, “The main contribution of this paper is that we identify and solve all four types of multiple-goal recognition problem from low-level signals received from sensors in a wireless environment. A novel method is proposed for inferring a user's multiple goals within a single observed trace.”)
Identify unrecognized possible goals for the agent; (Chai, pg. 3, Col. 2, ¶ 1 “Let G = {G0, G1, G2, … Gm}, A = {A1, A2, A3, … An} denote the sets of goals and actions in modeling a user's behavior in an environment. Gk [an element of] G denotes a possible goal (intention) of a user. In particular, G0 is a goal which we specify to account for default behavior. By default, we mean the following two situations: (1) the user takes actions at will in the environment and thus his behavior is random; (2) the user takes actions in service of some other goals that are not modeled, either because these goals are unknown or because they are not of interest.”) [In addition to the specified possible goals G1 ~ Gm, the system also uses default goal G0 to account for random agent actions as well as non-modeled goals that are either unknown or not of interest])
transform a goal recognition problem into an artificial intelligence planning problem (Chai, pg. 5, Col. 1, “Two-level architecture in Behavior Modeling”, “It consists of two levels. The lower level starts from the sensor layer to the action layer. A dynamic Bayesian network (Murphy 2002) is applied to estimate a user's actions from traces of signal-strength measurements. An estimated action sequence is then passed from the lower level to the upper level. On the upper level is a set of goal models that are created and terminated dynamically. Each model is a finite state machine that corresponds to one of a user's goal. We model a user's behavior as transitions in these finite state machines rather than as competitions among them. Taking the action sequence as input, each model reports whether a goal is present or not. By this means, we enable multiple-goal recognition.” [The system uses a Bayesian network to convert sensor observations in action sequences, and then dynamically creates finite state machine 
wherein the goal recognition problem is associated with the possible goals of an agent (Chai, pg. 3, Fig. 1 showing sequential, concurrent, and interleaving multiple goals; Chai, pg. 4, Col. 1, ¶ 2, “The main contribution of this paper is that we identify and solve all four types of multiple-goal recognition problem from low-level signals received from sensors in a wireless environment. A novel method is proposed for inferring a user's multiple goals within a single observed trace.”)
the model of a domain, and the set of observations associated with the domain (Chai, pg. 3, Col. 2, ¶ 1 “For illustration, suppose that actions are directly observable. Let G = {G0, G1, G2, … Gm}, A = {A1, A2, A3, … An} denote the sets of goal and actions in modeling a user’s behavior [corresponds to claimed ‘actions’] in an environment [corresponds to claimed ‘domain’]”; Chai, pg. 4, Fig. 2 showing an office area in a wireless environment; Chai, pg. 7, Col. 1, “A Recognition Example”, “In the area shown in Figure 2, a professor started from his office and walked through hallways (HW1, HW3 and HW4) to get some printed material from the printer in Room2. Then, he turned back (HW4) and exited the office area through Entrance2 (through HW6 and HW7). The whole action trace is <Walk-in-HW1, Walk-in-HW3, Walk-in-HW4, Print, Walk-in-HW4, Walk-in-HW6, Walk-in-HW7> and this single trace contains two goals, G1=“Print-in-Room2” and G2=“Exit-through-Entrance2”. [Describing a series of observed actions by an agent in a domain which serve to further two different goals]
determine a set of plans for respective ones of the possible goals, using an artificial intelligence planner on the artificial intelligence planning problem (Chai, 
based on the set of plans for the ones of the possible goals, determine a probability for the respective ones of the recognized possible goals, (Chai, pg. 5, Col. 1, “Goal Recognition with a Dynamic Model Set”, “We call G0 a default goal and others (G1 ~ Gm) special goals. Correspondingly, M0 is a default-goal model and others (M1 ~ Mm) are special-goal models. Intuitively, we allow a default model to capture all background behavior of the user and keep this model running along the user trace. When the model of a goal Gk (k not equal to 0) has a higher likelihood score [corresponds to claimed ‘probability’ for the goal] than its corresponding default model, we can infer that this goal is currently being pursued.”)
and based on the probability for the respective ones of the recognized possible goals and the unrecognized possible goals, select the multiple goals pursued by the agent. (Ibid., [The likelihood score of the model for each possible goal is compared to the likelihood score of the default model (which corresponds to random agent actions, an unknown goal, or an uninteresting goal as described above).  If the likelihood score for a possible goal is higher than the likelihood score for the default goal, then it is determined that the agent is pursuing that goal.])
claim 18, the combination of references as applied to claim 17 above teaches [t]he computer program product of claim 17.  
Chai further teaches wherein the program instructions executable by the processor to further cause the processor to: obtain a future time horizon for determining the set of plans (Chai, pg. 6, Col. 2, ¶ 2 “To recognize goal abandonment, we adopt a timeout threshold Nm (Line 13). Nm specifies the maximum number of actions that a goal model is allowed to skip in state Sp [a suspended state].  Nm can be given by domain knowledge. This threshold is used under the assumption that a user will not delay for more than a certain number of actions to achieve a goal. If Nms (Mkto) > Nm, the user is assumed to have abandoned Gk which starts at t0 and the model can be thus removed from M.” [If a goal is suspended, the system sets a horizon of Nm future actions.  If no actions are received within that horizon that further the suspended goal, the goal is considered to be abandoned and the corresponding model is removed from the set M of active goals.]) wherein the determination of the set of plans using the artificial intelligence planner on the artificial intelligence planning problem comprises a determination of the set of plans within the future time horizon. (Ibid., [During the threshold Nm, the set of goal models M (corresponds to claimed “plans”) is updated depending on whether or not actions are detected which further a suspended goal])


Claims 2-3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chai and Ramirez and further in view of Bauer, Mathias. "From interaction data to plan 

Regarding claim 2, the combination of references as applied to claim 1 above teach [t]he system of claim 1.
Although Chai discloses a domain (Chai, Fig. 2 depicting an office area in a wireless environment) and domain knowledge (Chai, pg. 6, Col. 2, last paragraph “Nm specifies the maximum number of actions that a goal model is allowed to skip in state sp. Nm can be given by domain knowledge.”), the combination of Chai and Ramirez does not explicitly disclose wherein the processor also obtains the model of the domain from a domain expert.  
Bauer teaches wherein the processor also obtains the model of the domain from a domain expert (Bauer, § 3 "The Clustering Algorithm," a domain expert classifies the clusters of similar plans, providing the basis for plan recognition)
Bauer is analogous art, as it is in the field of goal and plan recognition.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to describe the domain of Chai with the domain expert of Bauer, the benefit being that the expert characterization allows for the creation of plans from unlabeled interaction data, as recited by Bauer in § 3.

Regarding claim 3, the combination of references as applied to claim 1 above discloses [t]he system of claim 1.
wherein the processor also obtains the model of the domain from one or more data sources.  
Bauer teaches wherein the processor also obtains the model of the domain from one or more data sources.   (Bauer, § 3 "The Clustering Algorithm," a domain expert classifies the clusters of similar plans, providing the basis for plan recognition, and the method obtains an unlabeled collection of interaction data [the domain])

Regarding claim 19, the combination of references as applied to claim 18 above teaches [t]he computer program product of claim 18.  
The above combination does not teach wherein the program instructions executable by the processor to further cause the processor to: generate clusters of plans of the set plans using the threshold for clustering; and determine a set of other possible goals based on the clusters of plans.
Bauer teaches wherein the program instructions executable by the processor to further cause the processor to: generate clusters of plans of the set plans using the threshold for clustering; (Bauer, § 3 "The Clustering Algorithm," ¶ 1, when given an unlabeled collection of interaction data, it is necessary to identify groups of similar action sequences that can be forwarded to the join algorithm; the members of such a group are expected to achieve similar domain goals; a clustering method is presented which is based on a "frequent set analysis" of the actions occurring in the training data; Bauer, § 3, ¶  2, graphs have nodes representing actions, and the nodes are connected with edges that represent the minimum probability of co-occurrence of the two actions in an action sequence; only nodes which are connected by edges and determine a set of other possible goals based on the clusters of plans. (Bauer, § 4, ¶ 3, an optimal cluster contains only elements belonging to the same class (i.e. action sequences that achieve the same domain goal); the degree of disorder within a cluster can be quantified by an entropy function that is measured over the possible goals to which an action sequence (the plan that represents the cluster) can belong)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the goal recognition of Chai and Ramirez with the clustering of Bauer, the benefit being that various similar plans can be clustered together and used to achieve similar goals, as cited by Bauer in § 1, ¶ 3.

Claims 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chai and Ramirez and further in view of Sohrabi et al., "Hypothesis Exploration for Malware Detection using Planning," Proceedings of the Twenty-Seventh AAAI Conference on Artificial Intelligence, (AAAI-13), Bellevue, Washington, July 14-18, 2013, hereinafter “Sohrabi.” (previously cited)

Regarding claim 5, the combination of references as applied to claim 1 above discloses [t]he system of claim 1.
wherein the processor also obtains the set of observations from one or more data sources. (Chai, pg. 4, Col. 1, ¶ 2 “In this paper, we propose a novel algorithm to handle this situation, by inferring a user's multiple high-level goals from low-level sensory data.”; Chai, pg. 5, Fig. 3 [showing sensor data used to determine locations and actions and provide an action sequence.])
The above combination does not teach determines that one or more observations are unreliable; and discards the one or more observations that are unreliable, wherein the observations are determined to be unreliable based on the determination that there are missing observations
Sohrabi teaches determines that one or more observations are unreliable; (Sohrabi, p. 884 last paragraph, due to the unreliability of observations, some hypotheses may ignore (i.e. leave as unexplained) observations that are deemed unreliable or inconsistent) and discards the one or more observations that are unreliable (Sohrabi, p. 885, col. 1, "Modeling" the authors introduce an action called "discard" to simulate the explanation of an unexplained observation.  The "discard" action adds transitions that account for leaving an observation unexplained) wherein the observations are determined to be unreliable based on the determination that there are missing observations. (Sohrabi, pg. 884, lines 9-16, observations are by nature unreliable because of multiple reasons, including an incomplete set of observations, where some of the monitored activity is not included in the set of observations)
Sohrabi is analogous art, as it is in the field of automated goal and plan recognition.


Claim 22 recites similar limitations as claim 5 and is rejected under the same rationale as applied to claim 5 above.


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chai and Ramirez and further in view of Dalziel et al. (US 5,579,444, hereinafter "Dalziel"). (previously cited)

Regarding claim 9, the combination of references as applied to claim 1 above teaches [t]he system of claim 1.
Further, Chai discloses wherein the processor also determines that the two or more of the possible goals comprises sequentially dependent goals, wherein the sequentially dependent goals comprise shared, common actions between the sequentially dependent goals, (Chai, pg. 3, Fig. 1 “Type 2 Concurrent Goals” [showing Actions 1-5 that are actions for both Goal 1 and Goal 2, and Actions 6-7 that are for Goal 2 alone.  Goals 1 and 2 are “sequentially dependent,” as Goal 2 cannot be 

The above combination does not teach and employs a predicate representative of a done condition for one or more combinations of possible goals of the possible goals, to determine the set of plans using the artificial intelligence planner on the artificial intelligence planning problem.
Dalziel teaches and employs a predicate representative of a done condition for one or more combinations of possible goals of the possible goals, to determine the set of plans using the artificial intelligence planner on the artificial intelligence planning problem. (Dalziel, Fig. 25 and Col. 41, lines 30-35 and 56-60, sub-plans have preconditions [corresponds to claimed “done condition”] which must be met by completing earlier tasks which satisfy those preconditions)
Dalziel is analogous art, as it is in the field of automated goal recognition.
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the goals of Chai with the goals and predicates of Dalziel, the benefit being that by recognizing dependent goals and incorporating a mechanism for determining when prerequisites are completed, the system is able to handle goals that must be completed in sequence, as cited by Dalziel at col. 1, lines 8-60.

claim 10, the combination of references as applied to claim 1 above teaches [t]he system of claim 1.  Further, Chai discloses […] also determines that the possible goals comprise sequentially independent goals (Chai, pg. 3, Fig. 1 “Type 1 Sequential Goals” [showing sequential Goal 1 and Goal 2 that do not share any required actions and may be completed independently.])
and transforms the goal recognition problem into respective artificial intelligence planning problems for the possible goals, (Chai, pg. 4, Col. 1, ¶ 1 “In our approach, we establish a dynamic model set in which models are instantiated and terminated dynamically. Each model is a finite state machine and functions as a goal recognizer. Multiple-goal behavior is modelled as transitions among some pre-defined states of these models.” [Each finite state machine model corresponds to a “plan” that recognizes whether or not a particular goal is being pursued.])
The above combination does not teach and wherein the plan component employs respective distinct predicates representative of a done condition for the artificial intelligence planning problems to determine sets of plans using the artificial intelligence planner on the artificial intelligence planning problems.  
Dalziel teaches and wherein the plan component employs respective distinct predicates representative of a done condition for the artificial intelligence planning problems to determine sets of plans using the artificial intelligence planner on the artificial intelligence planning problems. (Dalziel, Fig. 25 and Col. 41, lines 30-50, sub-tasks that complete sub-goals have a preconditions list, an add-list and a delete-list; the add and delete lists are executed upon completion of the sub-goal in order to update the state of the world model)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chai and Ramirez in view of Bauer and further in view of Yang, Qiang, "Activity Recognition: Linking Low-level Sensors to High-level Intelligence," Proceedings of the Twenty-First International Joint Conference on Artificial Intelligence (IJCAI-09), Pasadena, California, July 14-17, 2009, hereinafter “Yang.” (previously cited)  

Regarding claim 20, the combination of references as applied to claim 19 above teaches [t]he computer program product of claim 19.
The above combination does not teach wherein the program instructions executable by the processor to further cause the processor to communicate information related to one or more possible goals to a robotic device that initiates the robotic device to initiate performing one or more actions to assist the agent in achieving the one or more possible goals.  
Yang teaches wherein the program instructions executable by the processor to further cause the processor to communicate information related to one or more possible goals to a robotic device that initiates the robotic device to initiate performing one or more actions to assist the agent in achieving the one or more possible goals (Yang, § 6 "Closing the Loop," planning systems take action sequences and generate plans, which are then passed on to a robotic system for execution, or to human users for use as a guide)
Yang is analogous art, as it is in the field of automated goal recognition and planning.
.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Chai and Ramirez in view of Pattison et al., "Domain independent goal recognition." In Stairs 2010: Proceedings of the Fifth Starting AI Researchers Symposium, vol. 222, p. 238. 2010 hereinafter “Pattison”. (previously cited)

Regarding claim 26, The combination of references as applied to claim 1 above discloses the system of claim 1.
The above combination does not disclose wherein the set of two or more possible goals fail to be provided as inputs to the system.
Pattison teaches wherein the set of two or more possible goals fail to be provided as inputs to the system (Pattison, Abstract, “we start with a domain description, just as is used for plan construction, and a sequence of action observations.  The task, then, is to identify which possible goal state is the ultimate destination of the trajectory being observed.”; § 1 “Introduction” ¶ 3, “The system uses a standard planning domain model, avoiding the construction of a goal/plan library.”; § 3 “Problem Definition” ¶ 1, “Of course, the goal recognition problem does not contain a goal Ibid., “Definition 2”, “Given a goal recognition problem base, G, with facts F, a goal hypothesis for G is a probability distribution over subsets of F reachable from the initial state using actions in G.  The goal hypothesis space for G, •, is the set of all such goal hypotheses for G.” [rather than being given a goal, or even an enumerated list of possible goals, the system of Pattison is only given the “goal hypothesis” space in which end states that are reachable from the starting point (i.e. goals) could exist]
Pattison is analogous art, as it is in the field of planning and goal recognition.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the planning and goal recognition scheme of Chai and Ramirez with the goal hypothesis space of Pattison, the benefit being that the method of Pattison is not restricted to small, enumerated subsets of candidate goal sets, as recited by Pattison in § 3 “Problem Definition,” Col. 2, ¶ 2.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R GARDNER whose telephone number is (469)295-9128.  The examiner can normally be reached on 8:00am - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT R GARDNER/Examiner, Art Unit 2126    
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126